Citation Nr: 0920980	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a cervical spine 
disability, claimed as neck pain.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture with traumatic arthritis 
for the period prior to February 13, 2006.  

5.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture with traumatic arthritis 
for the period beginning February 13, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 
1995.

This appeal to the Board of Veterans' Appeals (the Board) 
arises from January 2003, April 2004, and September 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (the RO).

These matters were previously remanded by the Board for 
additional development in September 2005 and August 2007.  
That development having been completed, the appeal is now 
once again before the Board.

The Veteran presented testimony before the Board regarding 
his increased rating claim for left ankle fracture residuals 
in June 2005.  He also presented testimony during a second 
Board hearing in March 2008 regarding his increased-rating 
claim for the left ankle and his service-connection claim for 
a cervical spine disability.  A transcript of each hearing 
has been associated with the Veteran's VA claims file.  

While neither hearing addressed the issue of whether new and 
material evidence has been received to reopen the Veteran's 
previously-denied service-connection claim for PTSD, the 
Veteran was sent a letter in July 2008 advising him of his 
right to a Board hearing on that issue.  The Veteran 
indicated in subsequent correspondence that he did not want 
an additional Board hearing regarding his PTSD appeal.  

The Board's decision reopening the claim for service 
connection is set forth below.  The claims for service 
connection for PTSD (on the merits), service connection for a 
cervical spine disability, and for increased ratings for left 
ankle fracture residuals before and since February 13, 2006, 
are addressed in the REMAND following the decision below and 
are being REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.

As a final preliminary matter, the Board also notes that in 
January 2008, the Veteran's representative filed a claim for 
a temporary total rating for the left ankle as a result of 
convalescence following surgery.  See 38 C.F.R. § 4.30 
(2008).  As this issue has yet to be adjudicated by the AOJ, 
it is referred to the AOJ for any appropriate action.


FINDINGS OF FACT

1.  A June 1996 rating decision denied service connection for 
PTSD on the basis that the Veteran did not have a confirmed 
PTSD diagnosis, and because the evidence was inadequate to 
establish that a stressful experience sufficient to cause 
PTSD actually occurred.  

2.  New evidence associated with the claims file subsequent 
to the June 1996 rating decision relates to an unestablished 
fact needed to substantiate the Veteran's claim of 
entitlement to service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim on the 
merits.




CONCLUSIONS OF LAW

1.  The June 1996 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20..203, 20.1103 (2008).

2.  Since the June 1996 rating decision, new and material 
evidence to reopen the claim of entitlement to service 
connection for PTSD has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contention that his 
currently-diagnosed PTSD is the result of various stressful 
experiences during his service in Somalia.  

By a June 1996 rating decision, the RO denied service 
connection for PTSD primarily on the basis that the Veteran 
did not have a confirmed PTSD diagnosis, and because "the 
evidence available for review [was] inadequate to establish 
that a stressful experience sufficient to cause [PTSD] 
actually occurred."  In this regard, the June 1996 rating 
decision specifically noted that the Veteran failed to 
respond to a stressor development letter, and that he did not 
otherwise provide any evidence supporting his alleged 
stressors.  Although the RO notified the Veteran of the 
denial by forwarding the June 1996 rating decision via a 
letter also dated in June 1996, the Veteran did not appeal 
the decision, and it became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

In July 2005, the Veteran again sought service connection for 
PTSD.  A September 2005 rating decision denied the claim on 
the grounds that new and material evidence had not been 
submitted.  This appeal followed.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [a previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  When determining whether a claim should be reopened, 
the credibility of the newly-submitted evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).

For requests  to reopen filed after August 29, 2001, "new" 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence of record at the time of the June 1996 rating 
decision primarily consisted of the Veteran's service 
treatment records, VA outpatient treatment records, and the 
reports of VA examination in May and July, 1995.  These 
records, however, focused primarily on various 
musculoskeletal conditions and did not specifically address 
PTSD or any other psychiatric disability.  Statements from 
the Veteran which were of record in June 1996 likewise failed 
to describe the exact stressors that the Veteran contends led 
to the condition.  

As explained above, based on this evidence, the RO denied 
service connection because no PTSD diagnosis was of record 
and because the Veteran failed to provide requested 
information or evidence regarding his claimed in-service 
stressors.  

Evidence obtained in connection with the attempt to reopen 
includes extensive VA outpatient treatment records and 
several written statements from the Veteran.  The recently-
submitted VA treatment records include multiple diagnoses of 
PTSD, each of which relates the condition to stressful events 
which allegedly took place during the Veteran's 1993 tour of 
duty in Somalia.  Statements received from the Veteran in 
connection with the attempt to reopen also include more 
specific information regarding his alleged stressors, 
including the date various stressors allegedly took place, 
his unit assignment down to the company level, the nature of 
various claimed events, and the number of casualties 
involved.

This evidence is new in that it was not of record at the time 
of the June 1996 rating decision.  It is also material in 
that it indicates that the Veteran has PTSD, and that such is 
related to his alleged in-service stressors.  The Veteran's 
recent statements are also material in that they provide more 
detailed information regarding the nature of his stressors 
than was previously available.  As noted above, service 
connection was previously denied because the evidence did not 
demonstrate that the Veteran had PTSD, and included virtually 
no information regarding his alleged stressors.  Because the 
newly-obtained evidence goes to the heart of the previous 
denial, relates to an unestablished fact needed to 
substantiate the claim, and raises reasonable possibility of 
substantiating claim on the merits.  

Accordingly, the Veteran's previously-denied service-
connection claim for PTSD is reopened.  However, as discussed 
in greater detail below, further evidentiary development is 
necessary in connection with the now-reopened claim.  

To the extent that there may be any deficiencies of notice or 
assistance under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 regarding the issue of whether new and 
material evidence was presented, such deficiencies are moot 
as the Veteran's service-connection claim for PTSD is 
reopened.  Further discussion of VA's duties to notify and 
assist will be included in a later decision, should service 
connection for PTSD be denied on the merits following remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.




REMAND

Although the additionally-submitted medical evidence is 
sufficient to reopen the Veteran's service-connection claim 
for PTSD, additional development is required before the Board 
can adjudicate the claim for service connection, on the 
merits, or aim or the remaining issues on appeal.  The Board 
will discuss each of the reasons for remanding these claims, 
in turn.

Stressor Verification

The Veteran's service personnel records indicate that he 
served in Somalia from May 26, 1993 to September 8, 1993 with 
the 10th Transportation Company, 260th Quartermaster 
Battalion.  The Veteran contends that while serving with this 
unit in Somalia, he was assigned to convoy duty on multiple 
occasions, and that his convoy was attacked on August 4, 1993 
and August 22, 1993.  He specifically maintains that two of 
his fellow soldiers were injured in the first attack, and six 
in the latter.  See VA Form 21-4138, dated in July 2005.  

The AOJ has not attempted to verify these stressors through 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the United States Armed 
Services Center for Research of Unit Records (USASCRUR)).  
Because the claims file contains specific information 
regarding the Veteran's report of convoy attacks (including 
exact dates and unit information down to the company level), 
on remand stressor verification attempts should be undertaken 
through the JRSSC.

The Board also notes that the Veteran has reported other 
stressors, including witnessing a "clash" in Mogadishu in 
September 1993 and another incident where one soldier was 
injured and another killed.  Id.  He has not, however, 
provided sufficient detail regarding these stressors which 
would allow for additional stressor development from the 
JRSSC.  On remand, however, the Veteran and his 
representative are free to provide additional detail 
regarding these stressors which would allow for additional 
stressor development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking service connection for a cervical 
spine disability on both a direct basis and as secondary to 
his service-connected lumbar spine herniated nucleus 
pulposus.  Although the veteran was provided VCAA notice 
letters regarding his service-connection claim for a cervical 
spine disability in February 2004 and October 2005, these 
letters addressed direct service connection only.  Because 
the February 2004 and October 2005 VCAA notice letters did 
not inform the Veteran of the need to submit evidence showing 
a relationship between his current cervical spine disability 
and his lumbar spine herniated nucleus pulposus, the case 
must be remanded so that a proper VCAA notice letter 
addressing secondary service connection can be sent to the 
Veteran.  See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) 
(observing that incomplete, misleading, or confusing 
information can render a VCAA notice letter inadequate).

Moreover, while the Veteran was generally informed of the 
information and evidence needed to substantiate his 
increased-rating claim by way of VCAA letters dated in 
October 2005, February 2006, and March 2006, these letters 
did not inform him of the need to submit medical or lay 
evidence demonstrating the effects of his left ankle fracture 
residuals on "daily life," as required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The VCAA letter provided to 
the Veteran on remand should also address this matter.

Social Security Records

In a June 2006 statement, the Veteran made a notation 
suggesting that he is in receipt of Supplemental Security 
Insurance (SSI) from the Social Security Administration 
(SSA).  See VA Form 21-4138, dated in June 2006.  Despite the 
apparent reference to SSA records in the claims file, it does 
not appear that any efforts have been undertaken to obtain 
the same.  The SSA records are potentially pertinent to each 
of the Veteran's claims, and therefore should be obtained for 
consideration in connection with the instant appeal.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (noting that VA 
is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that 
VA's duty to assist includes obtaining records from SSA and 
giving them appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits).

VA Outpatient Treatment Records

Following the Veteran's most recent Board hearing, his 
representative submitted a one-page excerpt from VA 
outpatient treatment records dated in July 2008, which 
outline follow-up treatment for the left ankle subsequent to 
a January 2008 surgery.  The one-page excerpt submitted by 
the representative appears to be part of a more extensive 
body of recent VA outpatient treatment records.  However, 
with the exception of this single page, the most recent VA 
treatment records in the claims file date from March 2008.  
As such, updated VA outpatient treatment records should be 
obtained on remand.

Additional Service Treatment Records

The Veteran contends that he injured his cervical spine 
(neck) in service while attempting to catch a box falling 
from a shelf.  See March 2008 Board Hearing Tr. at 3.  He has 
already been service connected for disability of the lumbar 
spine stemming from the same incident, but maintains that his 
injuries were not limited to the lumbar spine, and also 
include the cervical spine.

Service treatment records currently associated with the 
claims file focus almost exclusively on the lumbar spine, and 
are silent as to any cervical spine injury.  Indeed, the only 
treatment record from service directly relating to the 
cervical spine is a June 1988 radiology report which was 
pertinently negative.  The Veteran, however, claims that he 
was hospitalized for an extended period following his initial 
injury at Rhein-Main Air Force Base Hospital in the mid to 
late 1980s, and that records from this hospitalization would 
chronicle treatment for the cervical spine.  Id. at 7-8.  
Records from this, or any other alleged hospitalization for 
spinal injury, are not currently of record.  

The Board notes that the service treatment records currently 
in the claims file include some reference to an extended 
hospitalization for a spinal condition, suggesting that such 
records may be available.  Service treatment records dated 
December 12, 1991 specifically document the Veteran's 
complaints of back pain and note that such "require[ed] 
prolonged hospitalization" in the mid 1980s.  

If in existence, such hospitalization records could shed 
considerable light on the nature and etiology of the 
Veteran's current cervical spine disability.  Accordingly, on 
remand, an attempt should be made to secure treatment records 
relating to the Veteran from Rhein-Main Air Force Base 
Hospital.



VA Examinations

The Board also believes that VA examinations are required to 
assess the nature and etiology of the Veteran's cervical 
spine disability, and the current severity of his left ankle 
fracture residuals.  

A.  Cervical Spine 

As outlined above, the Veteran claims that he injured his 
cervical spine (neck) in service while attempting to catch a 
box falling from a shelf - the same incident wherein he 
injured his lumbar spine.  He appears to alternatively 
contend that his cervical spine disability is causally 
related to his service-connected lumbar spine herniated 
nucleus pulposus.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) made 
clear that VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability which satisfies the first McLendon element.  The 
Veteran's VA outpatient treatment records include diagnoses 
of cervical facet joint syndrome.  Moreover, a November 2002 
X-ray of the cervical spine noted osteophytes at the C4-5 and 
C5-6 levels.  

There is also an indication that the Veteran's cervical spine 
disability may have been incurred in service or is otherwise 
related to his service-connected lumbar spine disability, 
thereby satisfying the second and third McLendon elements.  
As noted above, service treatment records note that the 
Veteran suffered a back injury while attempting to catch a 
box falling from a shelf (although the extent of this injury 
is somewhat unclear in the absence of the purported 
hospitalization records from Rhein-Main Air Force Base 
Hospital).  Moreover, the Veteran maintains that he has 
experienced neck pain ever since this incident, and has 
experienced such pain coincident with his lumbar spine 
symptomatology.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  While the Veteran has 
been afforded multiple VA examinations over the years 
regarding his lumbar spine, none have specifically addressed 
the cervical spine or the etiology of any current cervical 
spine disability.  The remainder of the medical evidence of 
record likewise fails to include an etiological opinion 
regarding the Veteran's cervical spine condition.  Under such 
circumstances, an additional VA examination should be 
conducted and an etiological opinion obtained.  

B.  Left Ankle

The most recent VA compensation and pension examination 
afforded the Veteran to assess the severity of his left ankle 
disability was conducted in February 2006, over three years 
ago.  Since that time, the Veteran underwent a left tarsal 
tunnel release surgery in January 2008.  Follow-up treatment 
records dated in July 2008 note weakness and paresthesias in 
the left foot and ankle following the surgery, and that left 
ankle symptomatology would restrict the Veteran to sedentary 
employment.  Such symptomatology arguably appears to be more 
severe than that reported on previous VA examinations.  

The Court has held that when the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Because the record, particularly 
the January 2008 treatment record, indicates that the 
Veteran's left ankle symptomatology may have worsened since 
his last VA examination in February 2006, and given that 
updated treatment records must be obtained, the Board finds 
that a new examination is necessary to fully assess the 
current severity of this disability.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Provide the Veteran with a notice 
letter that complies with the 
notification requirements of the VCAA.  
Such letter should specifically advise 
the Veteran of the information and 
evidence needed to substantiate his 
service-connection claim for a cervical 
spine disability on a secondary basis.  
Such letter should also inform the 
Veteran of the need to provide 
information and evidence demonstrating 
the effect of his left ankle fracture 
residuals on "daily life," as required 
by Vazquez-Flores.

2.  Obtain from SSA records pertinent to 
any claim made by the Veteran for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If such records are 
unavailable, the file should be clearly 
annotated to that effect.

3.  Obtain all VA treatment records from 
March 2008 to the present relating to the 
cervical spine, left ankle, and/or a 
psychiatric disability, to include PTSD.  
If such records are unavailable, the file 
should be clearly annotated to that 
effect.

4.  Obtain any available treatment 
records relating to the Veteran from the 
Rhein-Main Air Force Base Hospital in the 
mid to late 1980s.  If such records are 
unavailable, the file should be clearly 
annotated to that effect.

5.  After completing the development 
outlined in items 1-4 above, schedule the 
Veteran for an examination to determine 
the nature and etiology of his cervical 
spine disability.  The claims file should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should render an 
opinion addressing o the following 
questions:

a.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
cervical spine disability was incurred in 
or aggravated by his active military 
service, to include the incident in which 
the Veteran injured his lumbar spine?

b.)  Is it at least as likely as not (50 
percent or greater) that the Veteran's 
cervical spine disability was caused or 
is aggravated by his service-connected 
lumbar spine disability?

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims file.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

6.  After completing the development 
outlined in items 1-3 above, schedule the 
Veteran for an examination to determine 
the current nature and severity of his 
left ankle fracture residuals with 
traumatic arthritis.  The claims file 
should be made available to and reviewed 
by the examiner in connection with the 
examination.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims file.

7.  Review the file and prepare a summary 
of the Veteran's claimed stressors, 
specifically his account of his convoy 
being ambushed in Somalia on multiple 
occasions in August 1993.  If deemed 
necessary, the Veteran should be 
contacted and asked to provide more 
detail about his whereabouts and 
stressors.  This summary, together with a 
copy of the Veteran's DD Form 214, should 
be sent to JSRRC.  That agency should be 
asked to provide any information that 
might corroborate the Veteran's alleged 
stressors regarding the aforementioned 
convoy attacks in August 1993.  

8.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the Veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the Veteran until he is contacted.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	WAYNE M. BRAEUER	JACQUELINE E. MONROE
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


